Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hsin-Yuan Huang on 09/08/2021.

The application has been amended as follows: 
In claim 27, please strike “and” on the second to last line, and add “, and” just before the period ending the claim.  
In claim 27, after the above change is made, please insert on a new line, at the very end of the claim just before the period ending the claim, the clause “wherein a portion of a bottom surface of the contact wire and a portion of lateral surfaces of the contact wire are in contact with the side portions”.  

After those changes are done, please cancel claim 29 as it has now been moved to claim 27 with a slight change (removal of the colon).  

The above amendment to claim 27 just moves the “and” from the second to last line to the very last line, and then inserts the subject matter of claim 29 (without the colon in claim 29 included) on the very last line of claim 27 after the “and” which was moved down.  


Allowable Subject Matter
1.	Claims 1-2, 4-11, 21-28 and 30 are allowed.  
2.	The following is an examiner’s statement of reasons for allowance:  
a.	The limitations in claim 1:  
”wherein a portion of a bottom surface of the contact wire and a portion of lateral surfaces of the contact wire are in contact with the side portions”

b.	The limitations in claim 21:  
”an insulating layer disposed directly on the side portions”

c.	The limitations in claim 27:  
”wherein a portion of a bottom surface of the contact wire and a portion of lateral surfaces of the contact wire are in contact with the side portions”

when considered along with the rest of the device distinguishes over the prior art of record as there is no prior device or a reasonably obvious variant thereof.  Notable differences include that this device is one which includes: 
a.  wherein a portion of a bottom surface of a specific contact wire and a portion of lateral surfaces of the contact wire are in contact with some specific side portions.   
b.  an insulating layer disposed directly on some specific side portions.
or c.  wherein a portion of a bottom surface of a specific contact wire and a portion of lateral surfaces of the contact wire are in contact with some specific side portions.  

The office here notes that for claims 1 and 27 the prior art of record does not show the limitation “wherein a portion of a bottom surface of the contact wire and a portion of lateral surfaces of 

The office here notes that for claim 21 the prior art of record does not show the limitation “an insulating layer disposed directly on the side portions“ in the overall context of the overall claims (here especially in combination with the last two clauses).  The office notes that some of the closest prior art of record is the previous primary reference and references like it, as well as references like the newly cited Su reference cited herewith.  The office notes however that the claimed structure discussed above is not shown in any known art.   As this is the case, the office notes that this important limitation and the overall context of its specifics cannot be reasonably found to be obvious to one of ordinary skill in the art under any combinations of references known to the office.  Thus the office will here find the claims not anticipated and likewise not obvious to one of ordinary skill in the art under 35 U.S.C 103.  

The limitations in claim 1, 21 and 27 are sufficient to distinguish claims 2, 4-11, 22-26, 28 and 30, which depend from claim 1, 21 and 27 over the art of record.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  




/GRANT S WITHERS/Primary Examiner, Art Unit 2891